Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/11/2022 has been entered. 
Drawings
2.	The drawings are objected to because empty element boxes on Figure 1 and flowchart of Figure 2 needs to be labeled.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
	Corrections are required.
3. 	Claims 1-5 and 7-11 are presented for examination.


Claim Rejections – 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-5 and 7-11 are rejected under 35 U.S.C. 103 unpatentable over TAKASAKI (WO 2008102916 A1) in view of [YAMAMOTO (JP 2008155683 A) or as alternative in view of GALLEGOS-LOPEZ et al. (US 20130020971 A1)].
In regards to claims 1, 7-11, TAKASAKI shows (Figs. 1, 3, 6) a method (400) for operating an electric machine (M1/M2) for outputting a predetermined torque (i.e. TR1/TR2) and a predetermined rotational speed (MRN1/MRN2), a non-transitory computer-readable storage medium (i.e. RAM in 30) containing instructions that when executed by a computer cause the computer to determine a temperature of an electric machine (by means of 302, Fig. 6), A drive train (see element 220 and 230, Fig. 1) of a vehicle (200) having a logic unit (30) for operating an electric machine (M1/M2) the method comprising:
providing (420) a first and a second operating mode for the operation of the electric machine (see abstract); 
detecting (by means of 302, Fig. 6) a temperature of the electric machine (M1/M2, a temperature sensor is used to directly detect the temperature of the permanent magnet provided in the rotor and/or temperature sensors for detecting the temperature of the stator); 
operating the electric machine in the first operating mode when the detected temperature is below a threshold value and operating the electric machine (10) in the second operating mode (450) when the detected temperature equal or exceeds the threshold value (see abstract, The control device 30 controls the inverter 14/31 in the first mode if the magnet temperature of a permanent magnet is lower than a first threshold temperature and controls the inverter 14/31 in the second mode if the magnet temperature is above the first threshold temperature). 
Although TAKASAKI discloses that control device 30 performs field weakening control. In the field weakening control, in general, the motor electromotive force, which increases according to the number of rotations of the motor, is reduced by weakening the field so that the motor can be controlled up to a high speed range. In this case, control is performed so that a demagnetizing field is applied to the permanent magnet in the d-axis direction (direction parallel to the direction of the magnetic field generated by the permanent magnet). For this reason, the demagnetization start temperature tends to decrease due to field-weakening control even if the torque decreases in the high-rotation region, TAKASAKI does not explicitly discloses wherein, when the electric machine is operated in the second operating mode, the magnetic stator flux of the electric machine is reduced in comparison to the magnetic stator flux of the electric machine when the electric machine is operated in the first operating mode by increasing electrical losses of the electric machine.
It is obvious and an implicit behavior recognized by person skilled din th art that flux and current are related to each other and that temperature is proportional to the amount of current or the speed dependent which also depends on current. For example, TAKASAKI discloses that the magnetic flux generated by the coil of the stator 40 penetrates the permanent magnet 54, an eddy current is generated in the permanent magnet 54 which becomes more prominent in the problem of heat generation and loss as the rotating electrical machine becomes smaller, faster, and higher in output. In other words, the heat generation leads to demagnetization of the magnet causing a failure of the rotating electrical machine (emphasis added). Loss due to eddy currents reduces the efficiency of the rotating electrical machine. Therefore, the control device 30 controls the inverters 14 and 31 in the first mode when the magnet temperature of the permanent magnet is equal to or lower than the predetermined threshold temperature, and when the magnet temperature exceeds the threshold temperature. Controls the inverters 14 and 31 in the second mode, which can suppress the temperature rise of the permanent magnets in the first mode. Thus, it is implicit that by controlling the system on two modes depending on temperature range will lead the flux to be either increased or decreased and proportional to the losses on the machine or by vice versa, by increasing or decreasing electrical losses due to temperature and flux/current the control system can be protected. 
Moreover, as evidence of the fact above the following prior arts discloses when the electric machine is operated in the second operating mode (i.e. when compensation take over), the magnetic stator flux of the electric machine is reduced in comparison to the magnetic stator flux of the electric machine when the electric machine is operated in the first operating mode (normal mode).
YAMAMOTO discloses and shows (Figs. 1-2) a calculation unit (114) calculates d-axis current based on steering torque value and motor electric current. A compensation unit (120) sends d-axis current (flux), when rotation speed of motor is high. A sensor (38) detects temperature of permanent magnet-type motor. The compensation unit (120) reduces value of d-axis current (Flux) at the time of field magnet control, when high temperature of permanent-magnet type motor is detected (See abstract and Fig. 4 that shows the compensation mode “second mode” when the gain G, whose gain value decreases as the temperature rises, is output to the multiplier 48. The multiplier 48 obtains the d-axis current compensation value Δid by multiplying the gain G by the D-axis current Id from the field weakening calculation unit 36. As indicated by the dotted line (after G multiplication) in FIG. 4A, the d-axis current compensation value Δid for field weakening is lowered at high temperatures), (see abstract and pages 6-7 of translation).
GALLEGOS-LOPEZ further discloses and shows (Figs. 2-6) Methods and apparatus are provided for rotor and stator temperature compensation for field weakening current, The techniques described herein adjust both I.sub.d and I.sub.q components of the stator current to account for adverse time varying rotor temperature (T.sub.R) changes that affect flux in the field weakening region to maintain torque performance. For example, the flux linkage correction module 350 receives the current Rotor Temperature (T.sub.R) and adjusted current commands I.sub.d** and Iq** as inputs to the flux linkage look up table 355. The flux linkage look up table 355 contains pre-determined rotor flux data as a function of Rotor Temperature (T.sub.R) (See, Figs. 5-7 and pars. 38-40, 45-46, 49-51). 
Thus, given the teaching of ALLEGOS-LOPEZ, or YAMAMOTO, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit/system of TAKASAKI to adjust the flux (field weakening) of the motor so as to obtain and maintain a constant torque-rotation speed characteristic and by allowing the implicit behavior of the motor when applying negative current in the d-axis into the windings of the electric motor, which leads to an increase in thermal losses within the electric motor, consequently improving the system reliability and performance on higher speeds, consequently improving the system reliability, protection and performance.
In regards to claim 2, TAKASAKI further discloses wherein, in the second operating mode (i.e. when the control mode is the second mode, the control unit increases the carrier frequency of the first inverter as compared to when the control mode is the first mode.), the reduction of the magnetic stator flux (i.e. id axis) of the electric machine takes place field weakening controller (i.e. magnetic flux generated by the coil of the stator 40 penetrates the permanent magnet 54, an eddy current is generated in the permanent magnet 54. The eddy current generated in the magnet becomes more prominent in the problem of heat generation and loss as the rotating electrical machine becomes smaller, faster, and higher in output. In other words, the heat generation leads to demagnetization of the magnet, causing a failure of the rotating electrical machine. Loss due to eddy currents reduces the efficiency of the rotating electrical machine. Therefore, the control device 30 controls the inverters 14 and 31 in the first mode when the magnet temperature of the permanent magnet is equal to or lower than the predetermined threshold temperature, and when the magnet temperature exceeds the threshold temperature. Controls the inverters 14 and 31 in the second mode, which can suppress the temperature rise of the permanent magnets in the first mode).
In regards to claim 3, GALLEGOS-LOPEZ further discloses in the second operating mode (450), the reduction of the magnetic stator flux (i.e. id axis) of the electric machine takes place by increasing the negative d-current (implicit as part of vector delta correction, i.e. as seen as function of the stationary currents I.sub.d + I.sub.q.. as the square root of the sum), (pars. 35-43). 
In regards to claim 4, GALLEGOS-LOPEZ further discloses comprising detecting a temperature of the electric machine and wherein, in the second operating mode (adjustment mode), the magnetic stator flux of the electric machine is reduced when the increasing detected temperature of the electric machine increases (pars. 38, 40, 45-51).  
YAMAMOTO also discloses comprising detecting a temperature of the electric machine and wherein, in the second operating mode (adjustment mode), the magnetic stator flux of the electric machine is reduced when the increasing detected temperature of the electric machine increases (see full disclosure Figs. 3-5 and claims 1-3).  
In regards to claim 5, GALLEGOS-LOPEZ further discloses wherein detecting a temperature of the electric machine includes determining a temperature of the rotor) of the electric machine or determining a temperature of the magnets of the electric machine (pars. 38, 40, 45-51).  
YAMAMOTO also discloses wherein detecting a temperature of the electric machine includes determining a temperature of the rotor) of the electric machine or determining a temperature of the magnets of the electric machine (see full disclosure Figs. 3-5 and claims 1-3).  
Response to Arguments
6.	Applicant's arguments filed on 05/09/2022 have been fully considered but they are not persuasive. The examiner believes that the prior arts made of record still read on the added limitations.
In response to applicant’s argument regarding 1, that none of Takasaki, Gallegos-Lopez or Yamamoto, and Musil teach or suggest the feature "when the electric machine (10) is operated in the second operating mode (450), the magnetic stator flux of the electric machine (10) is reduced in comparison to the magnetic stator flux of the electric machine (10) when the electric machine (10) is operated in the first operating mode (440) by increasing electrical losses of the electric machine (10) and an inverter while reducing the magnetic stator flux resulting in lower current amplitudes when activating a short circuit in the second operating mode," as recited in independent claim 1. Applicant respectfully submits that Takasaki, Gallegos-Lopez or Yamamoto, and Musil fail to teach or suggest at least this element of claim 1, the examiner respectfully disagrees. 
First of all, the examiner respectfully reminds the applicant that the Examiner has full latitude to interpret each claim in the broadest reasonable sense. The Examiner will reference prior art using terminology familiar to one of ordinary skill in the art. Such an approach is broad in concept and can be either explicit or implicit in meaning. For example, Although TAKASAKI explicitly discloses that control device performs field weakening control. In the field weakening control, in general, the motor electromotive force, which increases according to the number of rotations of the motor, is reduced by weakening the field so that the motor can be controlled up to a high speed range. In this case, control is performed so that a demagnetizing field is applied to the permanent magnet in the d-axis direction (direction parallel to the direction of the magnetic field generated by the permanent magnet). For this reason, the demagnetization start temperature tends to decrease due to field-weakening control even if the torque decreases in the high-rotation region.
Moreover, TAKASAKI discloses that the magnetic flux generated by the coil of the stator 40 penetrates the permanent magnet 54, an eddy current is generated in the permanent magnet 54 which becomes more prominent in the problem of heat generation and loss as the rotating electrical machine becomes smaller, faster, and higher in output. In other words, the heat generation leads to demagnetization of the magnet causing a failure of the rotating electrical machine (emphasis added). Loss due to eddy currents reduces the efficiency of the rotating electrical machine. Therefore, the control device 30 controls the inverters 14 and 31 in the first mode when the magnet temperature of the permanent magnet is equal to or lower than the predetermined threshold temperature, and when the magnet temperature exceeds the threshold temperature. Controls the inverters 14 and 31 in the second mode, which can suppress the temperature rise of the permanent magnets in the first mode. Thus, it is implicit that by controlling the system on two modes depending on temperature range will lead the flux to be either increased or decreased and proportional to the losses on the machine or by vice versa, by increasing or decreasing electrical losses due to temperature and flux/current the control system can be protected.  Hence, it is obvious and an implicit behavior recognized by person skilled in the art that flux and current are related to each other and that temperature is proportional to the amount of current or the speed dependent which also depends on current. 
The examiner in light of compact prosecution additionally brought  MUSIL, and/or GALLEGOS-LOPEZ, or YAMAMOTO  to further provide more evidence of system where flux, temperature and losses are controlled by means of each other control. As explained above, these are electrical amount that are related or proportional to the change on the amount. 
YAMAMOTO discloses and shows (Figs. 1-2) a calculation unit (114) calculates d-axis current based on steering torque value and motor electric current. A compensation unit (120) sends d-axis current, when rotation speed of motor is high. A sensor (38) detects temperature of permanent magnet-type motor. The compensation unit (120) reduces value of d-axis current at the time of field magnet control, when high temperature of permanent-magnet type motor is detected (See abstract and Fig. 4 that shows the compensation mode “second mode” when the gain G, whose gain value decreases as the temperature rises, is output to the multiplier 48. The multiplier 48 obtains the d-axis current compensation value Δid by multiplying the gain G by the D-axis current Id from the field weakening calculation unit 36. As indicated by the dotted line (after G multiplication) in FIG. 4A, the d-axis current compensation value Δid for field weakening is lowered at high temperatures), (see abstract and pages 6-7 of translation).
GALLEGOS-LOPEZ further discloses and shows (Figs. 2-6) Methods and apparatus are provided for rotor and stator temperature compensation for field weakening current, The techniques described herein adjust both I.sub.d and I.sub.q components of the stator current to account for adverse time varying rotor temperature (T.sub.R) changes that affect flux in the field weakening region to maintain torque performance. For example, the flux linkage correction module 350 receives the current Rotor Temperature (T.sub.R) and adjusted current commands I.sub.d** and Iq** as inputs to the flux linkage look up table 355. The flux linkage look up table 355 contains pre-determined rotor flux data as a function of Rotor Temperature (T.sub.R) (See, Figs. 5-7 and pars. 38-40, 45-46, 49-51). 
The Examiner still considers the prior-art of Takasaki I view of any of Gallegos-Lopez or Yamamoto, each clearly having all structures and components as claimed. Thus all the limitations of the claims will be considered met so long as the device of the prior art meets all structural limitations. The prior art apparatus as identified in the rejected claims are also capable of performing all the claimed intended use and/or desired functional language. Therefore, all the limitations as claimed are still met or anticipated or obvious by the arts as pointed out in the previous office actions and in this final office action. It is well settled that anticipation law requires distinction be made between invention described or taught and invention claimed. It does not require that the reference "teach" what subject patent application teaches, it is only necessary that the claim under attack, as construed by the Court, "read on" something disclosed in the reference, i.e., all limitations of the claim are found in reference, or are "fully met" by it. Kalman v. Kimberly Clark Corp., 218 USPQ 781,789 (CAFC 1983). Moreover, the Claims8-19 and 37 are drawn to an apparatus must distinguish from prior art in terms of structure rather than function. In re Danlv, 120 USPQ 528 (CCPA 1959) and MPEP 2114.
Finally the examiner respectfully reminds the applicant that the claims and only the claims form the metes and bounds of the invention. “Office personnel are to give the claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44USPQ2d 1023, 1027-28 (Fed. Cir. 1997). Moreover, limitations appearing in the specification but not recited in the claim are not read into the claim. In re Prater, 415 F.2d, 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969)”. (Refer to Manual of Patent Examining Procedure, Eighth Edition Revision 8: July 2010).
Examiner’s Notes are/if provided with the cited references to prior art to assist the applicant to better understand the nature of the prior art, application of such prior art and, as appropriate, to further indicate other prior art that maybe applied in other office actions. Such comments are entirely consistent with the intent and spirit of compact prosecution. However, and unless otherwise stated, the citations are self-explanatory to one skilled in the art and do not need any further explanation. Moreover, the Examiner’s Notes are not prior art but a link to prior art that one of ordinary skill in the art would find inherently or obviously appropriate.
Unless otherwise annotated, as aforementioned, Examiner’s statements are to be interpreted in reference to that of one of ordinary skill in the art. Statements made in reference to the condition of the disclosure constitute, on the face of it, the basis and such would be obvious to one of ordinary skill in the art, establishing thereby an inherent or obviousness prima facie case or statement(s).
Examiner cites particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner and the additional related prior arts made of record that are considered pertinent to applicant’s disclosure to further show the general state of the art.
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE L CARRASQUILLO whose telephone number is (571)270-7879. The examiner can normally be reached on Monday to Friday (9am to 5pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JORGE L CARRASQUILLO/Primary Examiner Engineer, Art Unit 2846